In an action to recover damages for legal malpractice, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated December 23, 1999, as granted the defendants’ motion to dismiss the action as time-barred.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs commenced this legal malpractice action against the defendants on January 12, 1999, based upon claims that accrued no later than April 27, 1993. The Supreme Court correctly determined that the action was time-barred by CPLR 214 (6), as amended September 4, 1996, which applies a three-year Statute of Limitations to malpractice claims which are non-medical in nature. The amendment applies to claims which, as here, accrued before the effective date of the amendment, but had not yet been interposed as of the effective date. In Brothers v Florence (95 NY2d 290, 305), the Court of Appeals established “an outside one-year grace period for claims immediately time-barred upon the effective date of the amendment”. Since this action, which was immediately time-barred upon the effective date of the amendment, was commenced more than two years after the effective date of the amendment, the Supreme Court properly granted the defendants’ motion to dismiss. Sullivan, J. P., S. Miller, H. Miller and Smith, JJ., concur.